Case 3:21-cr-00022-MMH-MCR Document 39 Filed 06/02/21 Page 1 of 5 PageID 119




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                   Case No.: 3:21-CR-22-MMH-MCR

KRISTOPHER JUSTINBOYER ERVIN
_______________________________________________________________________

                 MOTION TO WITHDRAW AS COUNSEL
                    AND MEMORANDUM OF LAW

      The Defendant, KRISTOPHER JUSTINBOYER ERVIN, by and through

the undersigned attorney, moves for his attorney to withdraw as counsel of

record in this cause and states:

      1. The Office of the Federal Public Defender was appointed to represent

Mr. Ervin on March 5, 2021, at the hearing on status of counsel. Mr. Ervin

was found indigent and qualified for appointed counsel.

      2. The undersigned counsel has become aware of an actual conflict

between the interest of Mr. Ervin and another client of the Office.        The

undersigned, therefore, requests leave to withdraw from Mr. Ervin’s case and

for appointment of conflict-free counsel for Mr. Ervin.

      3. The undersigned certifies that a copy of this motion has been provided

to Mr. Reeves on today’s date, by mailing a copy of the motion to Mr. Ervin at

                                       1
Case 3:21-cr-00022-MMH-MCR Document 39 Filed 06/02/21 Page 2 of 5 PageID 120




the Baker County Jail. Local Rule 2.02(c)(1)(A) provides that a lawyer must

notify each affected client fourteen days before moving to withdraw unless the

client consents to withdrawal. Due to the ethical conflict in the case,

undersigned asks the Court to waive the fourteen days’ notice in order not to

delay the proceedings any further. There is a hearing set of Mr. Ervin’s motion

to dismiss on July 8, 2021.

      3. Assistant United States Attorney Laura Taylor was advised of the

fact of the conflict and takes no position on this motion.

      4. The undersigned has provided notice to Mr. Ervin of the filing of this

motion by mailing a copy of the Motion to him at the Baker County Jail.

                       MEMORANDUM OF LAW

         Florida Rule of Professional Conduct 4-1.7 governs counsel’s

   ethical obligations regarding conflicts of interests. Rule 4-1.7(a) provides

   the general rule that “a lawyer shall not represent a client if: (1) the

   representation of 1 client will be directly adverse to another client; or (2)

   there is a substantial risk that the representation of 1 or more clients

   will be materially limited by the lawyer's responsibilities to another

   client, a former client or a third person or by a personal interest of the

   lawyer.” Fla. Rules of Prof’l Conduct 4-1.7(a). An exception is provided

                                        2
Case 3:21-cr-00022-MMH-MCR Document 39 Filed 06/02/21 Page 3 of 5 PageID 121




   if “(1) the lawyer reasonably believes that the lawyer will be able to

   provide competent and diligent representation to each affected client; (2)

   the representation is not prohibited by law; (3) the representation does

   not involve the assertion of a position adverse to another client when the

   lawyer represents both clients in the same proceeding before a tribunal;

   and (4) each affected client gives informed consent, confirmed in writing

   or clearly stated on the record at a hearing.” Fla. Rules of Prof’l Conduct

   4-1.7(b).    In addition, Florida Rule of Prof’l Conduct 4-1.9 further

   explains the ethical obligations of counsel when former clients are

   involved. See Fla. Rule of Prof’l Conduct 4-1.9.

         The comment to Rule 4-1.7 clarifies that loyalty is an essential

   element in a lawyer’s relationship with a client. A lawyer ordinarily may

   not advocate against a person the lawyer represents in another matter,

   even if it is wholly unrelated. Loyalty to a client is impaired when a

   lawyer cannot consider, recommend, or carry out an appropriate course

   of action for the client because of a lawyer’s other responsibilities or

   interests.    Although a possible conflict does not itself preclude the

   representation, the critical questions are the likelihood that a conflict


                                       3
Case 3:21-cr-00022-MMH-MCR Document 39 Filed 06/02/21 Page 4 of 5 PageID 122




   will eventuate and, if it does, whether it will materially interfere with

   the lawyer's       independent   professional judgment in      considering

   alternatives or foreclose courses of action that reasonably should be

   pursued on behalf of the client. See Comment to Fla. Rule of Prof’l

   Conduct 4-1.7.

         Although a client may consent to representation notwithstanding

   a conflict, the lawyer involved cannot properly ask for such agreement or

   provide representation on the basis of the client's consent when a

   disinterested lawyer would conclude that the client should not agree to

   the representation under the circumstances. See Comment to Fla. Rule

   of Prof’l Conduct 4-1.7. In addition, a lawyer cannot properly ask a client

   to consent to representation where it is impossible to make the disclosure

   necessary to obtain such consent. See Comment to Fla. Rule of Prof’l

   Conduct 4-1.7; see also Fla. Rule of Prof’l Conduct 4-1.6 (Confidentiality

   of Information).

         WHEREFORE, the undersigned counsel, given the ethical

   prohibitions of the Florida Bar, requests permission to withdraw as

   counsel and to appoint independent counsel for Mr. Ervin.


                                        4
Case 3:21-cr-00022-MMH-MCR Document 39 Filed 06/02/21 Page 5 of 5 PageID 123




           Dated:         June 2, 2021.

                                JAMES T. SKUTHAN,
                                ACTING FEDERAL PUBLIC DEFENDER

                                s/ Lisa Call
                                _________________________________
                                Lisa Call, Assistant Federal Public Defender
                                Florida Bar No. 0896144
                                Assistant Federal Public Defender
                                200 West Forsyth Street, Suite 1240
                                Jacksonville, FL 32202
                                Telephone: (904) 232-3039
                                Fax: (904) 232-1937
                                Lisa call@fd.org

                        CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a copy of the foregoing has been

   furnished by electronic notification to Laura Cofer Taylor, Assistant

   United States Attorney, 300 N. Hogan St, Suite 700, Jacksonville,

   Florida 32202, and by U.S. Mail to Kristopher Justinboyer Ervin, c/o

   Baker County Jail, PO Box 1629, Maccleney, FL 32063on February 19,

   2021.


                                           s/ Lisa Call

                                           Lisa Call




                                     5
